Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-12 in the reply filed on 02/07/2022 is acknowledged. The traversal is on the ground(s) that (1)the key feature of Inventions 1,2 and 3 relate to the copper-alloy stainless pipe ; (2) nothing in the wording of the claims show that they are mutually excluding each other and (3) there would not be a serious search examination burden on the examiner.  Such argument is persuasive.  Hence, previous restriction requirement is withdrawn.   Withdrawn claims 13-20 are rejoined to be examined.
Status of Claims
Claims 1-20 are pending and are presented for this examination.  
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/25/2019, 11/22/2019, 06/02/2020, 12/17/2020, 03/09/2021 and 11/03/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is unclear whether instant claim 16 is directed to a method of manufacturing an air conditioner or a method of manufacturing the copper alloy stainless pipe because all the physical active steps in the instant claim 16 are directed to manufacture the copper alloy stainless pipe, not to manufacture the air conditioner.  Hence, applicant is required to clarify such ambiguity. 
The terms “austenite type” and “ferrite type” in instant claims 18-19 are both relative terms which render the claims indefinite according to MPEP 2173.05(b)III(E) below.
E.    "Type"
The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey. The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim. Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).
	As a result of rejected independent claim 16, all dependent claims are rejected under the same statue.
Claim Interpretation

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 10, 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Sugao (US 6,135,160).
As for claim 1, Sugao anticipated instant claimed copper alloy stainless pipe (Figure 1 and Col 4 lines 39-55) as follows:
A double wound stainless steel pipe with inside wall 1-1 and outside wall 1-2

A Cu-brazing material layer 1-3 disposed on an outer surface of the double wound stainless steel pipe

A diffused layer 1-4 formed between the double wound stainless steel pipe and Cu-brazing material layer 1-3.

Since Sugao expressly discloses a solid solution is formed between the components of Cu-brazing material and the diffused main constituents (Cr, Ni and Fe) of SUS stainless material of the double wound pipe, (Col 2 lines 20-25) instant claimed intermetallic compound is expected. 
	As for claim 2, the fact a solid solution is formed between the components of Cu-brazing material and the diffused main constituents (Cr, Ni and Fe) of SUS stainless material of the double wound pipe suggests instant claimed intermetallic compound.
	As for claim 3,  Sugao expressly discloses the main constituents (Cr, Ni and Fe) diffused from the base material side (i.e. the double wound stainless steel pipe). (Col 2 line 32)  Hence, term “diffused” suggests weight% Cr, Fe and Ni decreases in a direction from the base material side toward the Cu brazing layer.
	As for claim 5,  in view of Cu brazing material diffuses from the walls of the multi-wound pipe into the stainless steel sheet base material is to increase the bonding force of the  Cu-brazing material and the stainless steel sheet (Col 2 line 3-10) suggests a weigtht % of Cu in the diffused layer decreases from the Cu-brazing layer towards the base material.  Hence, it means weight% of Cu increases from base material toward the Cu brazing layer.
As for claim 10, Table 1 (Col 5 line 35-45) Depth of Diffused layer between 5-10 micron meets instant claimed 3-30 microns.
As for claim 12,  the fact Sugao expressly disclose applying heating temperature from 183-1200 C to melt the Cu as the brazing material and the diffusion of the molten 


Claim(s) 1-2 and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Usui (JPS5337125A).
	As for claims 1 and 12, Usui discloses an improved coated austenitic stainless steel pipe having a copper electroplated coating with a thickness of 3 micron or more on the outer peripheral surface of the steel pipe.   Hence, instant claimed a pipe base material composed of stainless steel and a copper plating layer are met.  
	Although Usui does not expressly disclose instant claimed recrystallization layer and instant claimed stainless steel pipe is copper alloy, they are both resulting effect of heating the copper electroplating coating at 1010 C or higher and lower than the melting point of copper (1083C) such as at heating temperature of 1075 C for 2 minutes.  (Page 2 the ninth line from the bottom).   Such heating temperature meets instant claim 12 required regarding how the recrystallization layer is formed by performing heat treatment and instant claim 18 required heating treating temperature range 850-1083 C.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
	As for claim 2, Usui expressly disclose stainless steel material is SUS27 which is equivalent to AISI 3040.  AISI 3040 is a widely used austenitic Cr-Ni stainless steel.  Hence, the intermetallic compound comprises Cr and Ni and Fe are expected.  Since coating is Cu, instant claimed intermetallic compound comprises Cu is also expected due to Cu is alloyed to the peripheral outer surface of the stainless steel pipe by heating treatment. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 6-7 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sugao.

As for claim 7, Sugao discloses less than 0.5 micron as Depth of diffused layer in Table 1 (Col 5 lines 35-45), hence overlapping instant claimed 0.18-0.22 microns.
As for claim 11, Table 1 Depth of diffused layer 0.5 to less than 5 microns overlaps instant claimed 3-5 microns.

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Usui in view of Hong (WO2017171178A1).
	As for claim 8, Usui expressly disclose stainless steel material is SUS27 which is equivalent to AISI 3040.  AISI 3040 is widely used austenitic 18%Cr and 9%Ni stainless steel.
	Hong further discloses instant claimed elemental stainless steel compositions ranges are well known in the art as stainless steel pipe material used in a system such as an air conditioner. (paragraph [0036])
	Hence, it would have been obvious to on skilled in the art, at the time the invention is made to use Hong’s austenitic stainless steel composition, as stainless steel pipe material of Usui when Usui’s stainless steel pipe is desired to be used in a system such as an air conditioner.
Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sugao in view of Hong (WO2017171178A1).
As for claim 8, Sugao discloses SUS304 as stainless steel base material (Col 1 last line) but SUS304 does not comprise presence of Cu as claimed.
	Hong discloses instant claimed stainless steel compositions would have been obvious for the reason set forth in rejection of claim 8 above.
Claims 9-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Usui in view of Horner (NPL document “Cyanide copper plating”).
As for claim 9, Usui’s copper plating layer is electroplated from acid sulfate plating solution.  (English translation Page 2 starting line 65) 
It is noted Usui does not disclose use of copper cyanide or copper sulfate as copper plating solution.
Horner discloses electroplated copper from cyanide-based plating solutions has long been used to plate on a wide variety of base metals alloys.  The advantage of using cyanide-based plating solution over acid copper plating solution is that its ability to adhere well to these alloys.  (Page 1 Col 1 paragraph 1) Horner expressly discloses poor adhesion of acid copper plating solution on steel. (Page 1 Col 2 paragraph 5 under the section of Cyanide or Acid).
Hence, it would have been obvious to one skill in the art, at the time the invention is made to substitute copper acid plating solution with copper cyanide plating solution as disclosed by Horner, in the copper-alloy stainless pipe of Usui for the benefit of better adhesion of copper plating on steel surface.
As for claims 10-11, Usui disclose the thickness of the copper plating layer is 9 microns. (Page 2 the third line from the bottom)
s 13, 16, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hong (WO2017171178A1) in view of Usui.
As for claim 13, Hong discloses a system (Figure 8) such as an air conditioner (100) includes a compressor 111, an outdoor unit 110 including a suction pipe and a discharge pipes 131, 132, 133, 134 connected to an inlet and outlet side of the compressor 111, and an indoor unit (120) connected to the outdoor unit 110, where the suction pipe or discharge pipes 131, 132, 133, 134 comprises stainless steel pipe (410’ in Figure 12) welded to a copper pipe 411’ and 412’.
Hong does not disclose the stainless steel pipe is a copper-alloy stainless steel pipe.
Usui discloses instant claimed copper-alloy stainless steel pipe is well known as indicated in rejection of claim 1 above.
It should be noted instant claimed copper-alloy stainless steel pipe used in the system such as an air conditioner is merely a “new” use of a known material.
Hong expressly discloses pipe used in air conditioner are typically formed not only in a linear shape but also in a curved shape. (paragraph [0010])  Hence, workability of the stainless steel pipe are well known material requirement.
Usui expressly discloses his copper alloyed stainless steel pipe is widely used due to its excellent workability and rust resistance. (Page 1 paragraph [0002])
Thus, based on the well-known material requirement for stainless steel pipe used in a system such as air conditioner, applicant’s invention would be merely a “new” use of a known material with expected success in the absence of unexpected result.  See MPEP 2112 I SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, it would have been obvious to one skill in the art, at the time the invention is made to apply copper alloy stainless steel pipe of Usui, as suction pipes or discharge pipes used in the air conditioner of Hong with expected success.
As for claims 16 and 18, instant claim 16 is directed to a process.
Hong discloses a method of manufacturing an air conditioner comprising a refrigerant pipe comprising a stainless steel pipe.
Hong does not disclose the stainless steel pipe is a copper alloy stainless pipe.
Usui discloses instant claimed copper alloy stainless pipe by the similar process of manufacturing the copper alloy stainless pipe comprising:
electroplating the stainless steel base material with copper and heating treating the electroplated copper film and the stainless steel pipe base material at 1075C for 2 minutes, hence meeting instant claim 18 required 850-1083 C.
Claims 13, 16, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hong (WO2017171178A1) in view of Sugao.
As for claims 13-16, instant claims are rejected for the same set forth in rejections of claims 13, 16 above over Hong in view of Usui.

Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply copper alloy stainless steel pipe of Sugao, as suction pipes or discharge pipes used in the air conditioner of Hong with expected success.
As for claim 18, Sugao’s heating temperature 1083-1200 C and the stainless steel base material may be austenite base or ferrite base. (Col 1 last two line bridging Col 2 lines 1-2)
Claims 14-15 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hong (WO2017171178A1) in view of Usui as applied to claimed 13 and 16 respectively, and further in view of Admitted prior art.
As for claim 14-15 and 17, neither Hong nor Usui discloses instant claimed wherein clause.
Applicant discloses instant claimed welding portion and how the stainless steel pipe is bonded to an inside surface of the copper pipe is well known in the art. (paragraph [0013])   Instant claim 15 required filler metal is a well known welding process of a steel as steel is usually welded using a filler alloy which has similar melting point and alloy composition of the base metal.
        	Hence, it would have been obvious to one skill in the art, at the time the invention is made to use a copper connector to weld the stainless steel pipe to the copper pipe as well known technique, in the air conditioner of Hong in view of Usui with expected success.’
s 14-15 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hong (WO2017171178A1) in view of Sugao as applied to claimed 13 and 16 respectively, and further in view of Admitted prior art.
As for claims 14-15 and 17, they are rejected for the same reason set forth in the rejections of claims 14-15 and 17 above.

Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNY R WU/Primary Examiner, Art Unit 1733